              Case 2:19-cr-00638-JP Document 1 Filed 10/24/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT                          Filed Under Seal

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


I]NITED STATES OF AMERICA                             CRIMINAL NO. 19.

                                                      DATE FILED:

FRED C. ARENA                                        YIOLATIONS:
   afl</a "McCormick Foley"'                         18 U.S.C. $ r00l(a)(2) (false
   a/k/a "John S. Mosby,"                             statements to government
   aMr "Fritz Coon Heydrich,"                         officials - 5 counts)
   a/k/a 'Big 88,"
   alWa "Frilz Arena,"
   a/k/a 'Mosby S. John"

                                         INDICTMENT

                                          CO        ONE

THE GRAITDJURY CHARGES TIIAT:

               At all times relevant:

                l.     The defendant, FRED C. ARENA, was employed at the Philadelphia

Navy Yard, and was required to obtain a national security clearance to maintain that

employment.

               2.      Federal employees who required national security clearances to maintain

their employment were required to submit to a background investigation, carried out 6y the

 Office of Personnel Management National Background Investigations Bwbau (NBIB).

               3.      NBIB Investigators collected information conceming the background of

applicants and their suitability to receive security clearances from multiple sources, including the

FBI.

               4.      As part of the required background investigation, applicants for security
             Case 2:19-cr-00638-JP Document 1 Filed 10/24/19 Page 2 of 7



clearances were required to complete an Electronic Questionnaire for Investigations Processing,

and on that form   certiff "I have read the instructions and I understand that   ifl   withhold,

misrepresen! or falsifr infomration on this form, I am subject to the penalties for inaccurate or

false statement (per U.S. Criminal Code Title 18, section    l00l), denial or revocation of a

security clearance, and/or removal and debarment from Federal Service."

                 5.     The Electronic Questionnaire for lnvestigations Processing also advised

applicants that the investigation into rheir backgrounds could include personal interviews ofthem

by NBIB investigators, who might ask the applicants to explain the answers they gave on the

questionnaire.

                 6.     On August 1,2018, FBI Special Agents interviewed the defendant FRED

C.   ARENA. During the interview, the agents asked ARENA whether           he was a member of an

extremist gtoup known as Vanguard Americ4 and ARENA said that he was not'

                 7.     On January 10,2019, the defendant, FRED C. ARENA, completed an

Electronic Questionnaire for Investigations Processing online, and certified on it that "My

statements on this form, and on any attachments to it, are true, complete, and correct to the best

of my knowledge and belief and are made in good faith." and "I understand that a knowing and

willfirl false statement on this form   can be punished by a fine or imprisonment or both (18 U.S.C.


lo0l)."

                 8.     On May 6,2019, the defendant, FRED C. ARENA, was interviewed               in

person, under oath, by special agents of the Office of Persorurel Management National

Background Investigations Bureau (NBIB), who wamed ARENA that any false statemenls that

he made to them could be punished by a fine or imprisonment or both under          l8 U.S.C. $ 1001.
               Case 2:19-cr-00638-JP Document 1 Filed 10/24/19 Page 3 of 7



                 9.       On or about January 10, 2019, in Philadelphi4 in the Eastem District   of

Pennsylvani4 defendant

                                           FRED C. ARENA,
                                           a/k/a *McCormick Foley,"
                                           a./k/a
                                                  (John S. Mosby,"
                                           a/k/a 'Fritz Coon Heydrich"'
                                           a/k/a *Big 88,"
                                           alUa uFiE Lren%"
                                           a/k/a "Mosby S. John,"


in a matter within the jurisdiction of the United States Office of Penonnel Management National

Background lnvestigations Bureaq an agency of the Executive Branch of the United States,

knowingly and willfirlly made materially false, fictitious, and fraudulent statements and

representations conceming a material fact, in tbat defendant FRED C. ARENA falsely certified

on an Electronic Questionnaire for Investigations Processing that he had never been a member          of

an organization that advocates or practices commission of acts of force or violence to discourage

others from exercising their rights under the United States Constitution or any state of the United

States   with specific intent to further such actions, when,   as the defendant then knew, he had been


a member     of such   a group, Vanguard   America.

                 In violation of Title 18, United States Code, Section l00l(a)(2).
             Case 2:19-cr-00638-JP Document 1 Filed 10/24/19 Page 4 of 7



                                               COTJNTTWO

TIIE GRAND JURY FURTHER CHARGES TIIAT:

       1.   Paragra.phs   I   -   5, and 7 of Count One are incorporated here.

       2.   On or about January 10, 2019, in Philadelphi4 in the Eastem District   of

Pennsylvani4 defendant

                                            FRED C. ARENA,
                                            a/k/a "McCormick Foleyr"
                                            a/k/a "John S. Mosby,"
                                            alUa "Frit Coon Heydrich,"
                                            a./k/a "Big 88,'
                                            alUa "FrtE Arena,"
                                            a/k/a *Mosby S. John,"


in a matter within the jurisdiction of the United States Office of Personnel Management National

Background lnvestigations Bureaq an agency ofthe Executive Branch ofthe United States,

knowingly and willfully made materially false, fictitious, and fraudulent statements and

representatiorB concerning a material fact, in that defendant FRED C. ARENA falsely certified

on an Electronic Questionnaire for lnvestigations Processing that, in the previous seven years, he

had not had any possessions or property voluntarily or involuntarily repossessed or foreclose4

when, as the defendant then knew, his car was repossessed in 2015.

       In violation of Title I 8, United States Code, Section 1001(a)(2).
                 Case 2:19-cr-00638-JP Document 1 Filed 10/24/19 Page 5 of 7



                                              COUNT THREE

THE GRAND JT]RY FURTIIERCHARGES TIIAT:

          l.    Paragraphs 1 - 5, and 8 of Count One are incorporated here.

          2.    On or about May 6,2019, in Philadelphia in the Eastem District     of

Pennsylvania" defendant

                                            FRED C. ARENA,
                                            a/k/a "McCormick Foley,"
                                            alWa "John S. Mosby,"
                                            aIHa "Rritz Coon Heydrich,"
                                            a./k/a 'Big 88,"
                                            alkla "Fifz. Arena,"
                                            a/k/a "Mosby S. John,"


in   a matter   within the jurisdiction of the United States Offrce of Personnel Management National

Background Investigations Bureaq an agency ofthe Executive Branch ofthe United States,

knowingly and willfirlly made materially false, fictitious, and fiaudulent statements and

representations conceming a material fact, in that defendant FRED C. ARENA falsely certified

in a swom interview with an NBIB investigator that he had never been a member of an

organization that advocates or practices commission of acts of force or violence to discourage

otlers fiom exercising thet rights under the United States Constitution       or   ry state of the United

States   with specific intent to further such actions, when,   as the defendant then knew, he had been


a member       of such   a   goup, Vanguard America.

                   In violation of Title I 8, United States Code, Section 1001(a)(2).
               Case 2:19-cr-00638-JP Document 1 Filed 10/24/19 Page 6 of 7



                                           COUNT FOUR

TIIE GRAND JURYTURTIIER CHARGES TIIAT:

         1.   Paragraphs 1 -5, and 8 of Count One are incorporated here.

         2.   On or about May 6,2019, in Philadelphi4 in the Eastem District   of

Pennsylvani4 defendant

                                        FRED C. ARENA,
                                        a/k/a "McCormick Foley,"
                                        a./k/a "John S, Mosby,"
                                        alUa "Fritz. Coon Heydrich,"
                                        a/k/a "Big 88,"
                                        alUa "Fitz Arena,"
                                        a/k/a "Mosby S. John,"

in a matter within the jurisdiction of the United States Office of Personnel Management National

Background Investigations Burearl an agency of the Executive Branch of the United States,

knowingly and willfillly made materially false, fictitious, and fraudulent statements and

representations conceming a material fact, in that defendant FRED C. ARENA falsely certified

in   a swom   interview with an NBIB investigator that, in the previous seven years, he had not had

any possessions or property voluntarily or involuntarily repossessed or foreclosed, when, as the

defendant then    kneq his car was repossessed   il   2015.

        In violation of Title 18, United States Code, Section 1001(a)(2).
                      Case 2:19-cr-00638-JP Document 1 Filed 10/24/19 Page 7 of 7



                                                   COTINT FIVE

     THE GRAND JTJRY FTIRTHERCHARGES THAT:

               1.    Paragraph 6 of Count One is incorporated here.

              2.     On or about August   l, 2018, in Philadelphia" in the Eastem District of

     Pennsylvania, defendant

                                               I.RED C. ARENA,
                                               a/k/a'McCormick Foley,"
                                               a/k/a "John S. Mosby,"
                                               a/k/a "Fritz Coon Heydrichr"
                                               a/k/a "Big 88,'
                                               alkla "I'ritz Arenar"
                                               a/k/a "Mosby S. John,"

     in   a matter   within the jurisdiction of the Federal Bureau of lnvestigation, an agency ofthe

     Executive Branch of the United States, knowingly and willfully made materially false, fictitious,

     and fraudulent statements and representations conceming a material        fac! in that defendant FRED

     C. ARENA falsely denied, in an interview with FBI special agents, his membership in Vanguard

     America

              In violation of Tifle 18, United States Code, Section 1001(a)(2).




                                                                      FOREPERSON



               *--r
                    l)r
                      \     L{-)     L
$r                    M. MCSWAIN
                          ATESATTORNEY
     UNITED
